—In a proceeding pursuant to CPLR article 78 to, inter alia, review certain actions by officials of the Department of Correctional Services at the Helen Hayes Hospital secure ward, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Silverman, J.), dated October 6, 1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly determined that the petitioner’s failure to exhaust his administrative remedies or to establish that the pursuit of such remedies would have been futile requires dismissal of the proceeding without prejudice to the petitioner’s availing himself of those administrative remedies (see, e.g., Matter of Hall v Woodburne Correctional Facility Med. Dept., 186 AD2d 965; Matter of Harrison v Leonardo, 183 AD2d 983; Matter of Roberts v Coughlin, 165 AD2d 964; see also, Matter of Patterson v Smith, 53 NY2d 98; 7 NYCRR part 701). Thompson, J. P., Lawrence, O’Brien and Krausman, JJ., concur.